         Case 4:19-cv-00892-KGB Document 22 Filed 08/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CLERMON EUGENE ACKLIN, JR.                                                            PLAINTIFF

v.                               Case No. 4:19-cv-00892-KGB

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION                                                      DEFENDANT

                                             ORDER

       Before the Court is the recommended disposition submitted by United States Magistrate

Judge J. Thomas Ray. Plaintiff Clermon Eugene Acklin, Jr., has not filed any objections to the

recommended disposition, and the time to file objections has passed. After careful consideration,

the Court concludes that the recommended disposition should be, and hereby is, approved and

adopted in its entirety as this Court=s findings in all respects. Mr. Acklin’s complaint and amended

complaint are dismissed with prejudice (Dkt. Nos. 1, 3). Judgment will be entered accordingly.

       It is so ordered this the 16th day of August, 2021.


                                                             _____________________________
                                                             Kristine G. Baker
                                                             United States District Judge
